Citation Nr: 0107173
Decision Date: 03/10/01	Archive Date: 04/17/01

DOCKET NO. 97-22 222               DATE MAR 12, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Reno, Nevada

THE ISSUE

Entitlement to a compensable rating for status post fracture of the
right fifth metatarsal with calcaneal spurring.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a January 1997 rating decision of the Reno, Nevada,
Department of Veterans Affairs (VA) Regional Office (RO), in which
claims for a compensable rating for the right foot disorder and
service connection for a right knee disorder were denied.

The Board remanded the claims in April 1998 for further
development. In August 1999. the Board denied service connection
for a right knee disorder. on both a direct basis and as secondary
to the service-connected right foot disorder, and remanded the
issue of a compensable rating for the right foot disorder for more
development.

REMAND

Of record is the report of a December 1997 MRI of the veteran's
right foot, which was interpreted as showing degenerative joint
disease in several areas of the foot, even though such findings
have not been noted on X-rays. In view of the evidence of
degenerative joint disease, the Board, in its August 1999 remand,
requested a VA examination to determine, in part, the locations of
any degenerative joint disease present, and whether any such
locations of degenerative joint disease are residuals of the in-
service fracture of the right fifth metatarsal. The veteran was
afforded a VA examination in February 2000. The examiner did not
address the matters of whether degenerative joint disease is
present and is related to the in-service fracture of the right
fifth metatarsal. The examiner also did not comment on whether the
right foot exhibited weakness, fatigability, incoordination, or
pain on movement as requested in the remand. Thus, the February
2000 VA examination did not comply with the directives of the
August 1999 remand of the Board. See Stegall v. West., 11 Vet. App.
268 (1998).

2 -

The Schedule for Rating Disabilities (38 C.F.R. Part 4) provides
that arthritis is rated on the basis of limitation of motion. If
there is a limitation of motion that is rated as zero percent
disabling, a 10 percent rating is warranted for each major joint or
group of minor joints affected by the limitation of motion. 38
C.F.R. 4.71a, Diagnostic Codes 5003, 5010. Multiple involvements of
the interphalangeal, metatarsal and tarsal joints of the lower
extremities are considered a group of minor joints. 38 C.F.R. 4.45.
In the absence of limitation of motion, arthritis is rated on the
basis of involvement of two or more major joints or two or more
groups of minor joints. 38 C.F.R. 4.71a. Diagnostic Codes 5003,
5010. The provisions of 38 C.F.R. 4.40 and 4.45 must be considered
under Diagnostic Code 5284 if the nature of the foot injury
involves limitation of motion. VAOPGCPREC 9-98 (Aug. 14, 1998).
Since the disorder is currently rated as zero percent disabling
under Diagnostic Code 5284, the questions of whether there is any
limitation of motion and whether any arthritis is related to the
in-service fracture of the right fifth metatarsal need to be
resolved.

In light of the above, this case is REMANDED to the RO for the
following:

1. The veteran has the right to submit additional evidence and
argument on the matter that the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The RO should contact the veteran and request that he provide
the names and addresses of all physicians and facilities that have
treated or evaluated his right foot since March 2000. After
obtaining any necessary authorization, the RO should obtain any
medical records not currently on file. In any event, the RO should
obtain any additional, identified, relevant records from the Las
Vegas, Nevada, VA Medical Center. If any attempts to obtain the
additional evidence are unsuccessful, the RO should comply with the
notice provisions of the VCAA of 2000.

- 3 -

3. Thereafter, the veteran should be afforded a comprehensive VA
orthopedic examination to assess the current residuals of the
fracture of the right fifth metatarsal. The veteran should be
advised of the potential consequences of failing to report for an
examination. See 38 C.F.R. 3.655. The claims folder, to include any
evidence obtained pursuant to this remand, and a copy of this
remand, should be made available to the examiner, the review of
which should be acknowledged in the examination report. Any
indicated studies should be performed. If at all possible, the
actual fee basis X-ray film of the veteran's right foot taken on
February 18, 2000 at Insight Mountain Diagnostics should be made
available for the current clinical examiner to review. The examiner
also must review the December 1997 MRI report in the claims file.

The veteran's current complaints and examination findings must be
reported in detail by the examiner. The examiner should
specifically note (1) whether the veteran does or does not have any
degenerative joint disease (arthritis) in his right foot, (2) if he
does, where in the foot/toes is it located: (3) which, if any,
areas of degenerative joint disease are residuals of the in-service
fracture of the right fifth metatarsal; (4) are any areas of
arthritis shown by X-ray; and (5) is any limitation of motion in
the joints of the foot due to service-related degenerative joint
disease or to the service-connected fracture. The examiner should
also render an opinion on the extent, if any, of any fatigue,
weakness, functional impairment, impaired coordination, or pain in
the right foot from the service-connected disability, due to
repeated use or flare-ups, and should portray these factors in
terms of any additional loss in range of motion.

4 -

All findings should be reported in detail and the foundation for
all conclusions should be clearly set forth. A comprehensive report
that addresses the aforementioned should be provided and associated
with the claims folder.

4. The RO should then review the examination report. If they are
not responsive to the Board's instructions, it should be returned
to the examiner as inadequate.

5. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000. Pub. L. No. 106-475 is completed. In
particular. the RO should ensure that the new notification
requirements and development procedures contained in sections 3 and
4 of the Act (to be codified as amended at 38 U.S.C. 5102, 5103,
5103A, and 5107) are fully complied with and satisfied. For further
guidance on the processing of this case in light of the changes in
the law, the RO should refer to VBA Fast Letters 00-87 (November
17, 2000) and 01-02 (January 9, 2001), as well as any pertinent
formal or informal guidance that is subsequently provided by the
Department, including, among others things, final regulations and
General Counsel precedent opinions. Any binding and pertinent court
decisions that are subsequently issued also should be considered.
Based on the entire evidentiary record, the RO should then
readjudicate the issue on appeal with consideration of 38 C.F.R.
4.10. 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, and
5383, DeLuca v. Brown, 8 Vet. App. 202 (1995); and VAOPGCPREC 9-98
(,Aug. 14. 1998), as applicable. If the benefit sought on appeal
remains denied, the veteran

- 5 -

and the representative should be provided with a supplemental
statement of the case (SSOC). The SSOC must contain notice of all
relevant actions taken on the claim for benefits, to include a
summary of the evidence and applicable law and regulations
considered pertinent to the issue currently on appeal. An
appropriate period of time should be allowed for response.

Thereafter. the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements vt of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645. 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV. paras. 8.44-8.45 and
38.02-38.03.

JANE E. SHARP 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

6 -



